As filed with the Securities and Exchange Commission on May 2, 2012 File No.333-102461 File No.811-21279 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[x] Pre-Effective Amendment No.[] Post-Effective Amendment No. 15[x] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[x] Amendment No. 16[x] THE MERGER FUND VL (Exact Name of Registrant as Specified in Charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(914) 741-5600 Roy Behren and Michael T. Shannon Copy to: Laura L. Grossman THE MERGER FUND VL Fulbright & Jaworski L.L.P. 100 Summit Lake Drive 666 Fifth Avenue Valhalla, New York 10595 New York, NY 10103 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [x] Immediately upon filing pursuant to paragraph (b) [] On (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] On (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 15 to the Fund’s Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Fund’s PEA No. 14 on Form N-1A filed on April 13, 2012.This PEA No. 15 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 14 to the Fund’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the County of Westchester and State of New York, on the 2nd day of May, 2012. THE MERGER FUND VL By/s/ Roy Behren Roy Behren Co-President By/s/ Michael T. Shannon Michael T. Shannon Co-President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on May 2, 2012 by the following persons in the capacities indicated. Signature Title /s/ Michael T. Shannon Michael T. Shannon Co-President & Trustee /s/ Roy Behren Roy Behren Co-President & Treasurer /s/ James P. Logan, III James P. Logan, III Trustee /s/ Michael J. Downey Michael J. Downey Trustee /s/ Barry Hamerling Barry Hamerling Trustee EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX 101.INS Schema Document EX 101.SCH Calculation Linkbase Document EX 101.CAL Definition Linkbase Document EX 101.DEF Label Linkbase Document EX 101.LAB Presentation Linkbase Document EX 101.PRE
